DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-24, 27-33, and 36-39  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Divrakuni et al. (US 2015/0162339 A1, hereinafter Divrakuni).
With regards to claim 21, Divrakuni discloses a method (FIGS. 1-16B) comprising: 
forming a first semiconductor fin, a second semiconductor fin, and a third semiconductor fin (semiconductor fins 30) over a semiconductor substrate, (substrate 10) wherein the first semiconductor fin, the second semiconductor fin, and the third semiconductor fin extend lengthwise along a first direction, and wherein the second semiconductor fin is between the first semiconductor fin and the third semiconductor fin; (see FIGS. 2A-2B, where the fins extend upward from the substrate and a left second fin (to be removed in FIG. 5A-5B) is between two other fins on left and right sides of the device) 
replacing the second semiconductor fin with a dielectric fin; (dielectric 22, see FIG. 6B) and 
forming a gate stack (at least gate conductor 12 and gate electrode 62) over the semiconductor substrate, wherein the gate stack extends lengthwise along a second direction that is perpendicular to the first direction, and wherein the gate stack wraps the first semiconductor fin, the dielectric fin, and 

With regards to claim 22, Divrakuni discloses the method of claim 21, further comprising: 
forming a first dielectric material (dielectric 33) over the semiconductor substrate after forming the first semiconductor fin, the second semiconductor fin, and the third semiconductor fin; and 
wherein the replacing the second semiconductor fin with the dielectric fin includes: 
etching the second semiconductor fin, thereby forming an opening in the first dielectric material, and filling the opening with a second dielectric material. (See FIG. 5B and 6B, showing the filling with second dielectric material 22) 

With regards to claim 23, Divrakuni discloses the method of claim 22, further comprising recessing the first dielectric material after filling the opening with the second dielectric material. (See FIG. 6B) 

With regards to claim 24, Divrakuni discloses the method of claim 22, wherein the etching the second semiconductor fin completely removes the second semiconductor fin. (See FIG. 5B) 

With regards to claim 27, Divrakuni discloses the method of claim 21, further comprising replacing a portion of the gate stack between the first semiconductor fin and the second semiconductor fin with a gate isolation feature that includes a dielectric material. (gate dielectric 60, see FIG. 15B) 

With regards to claim 28, Divrakuni discloses the method of claim 21, wherein the dielectric fin is a first dielectric fin, the method further comprising: 

replacing the fourth semiconductor fin with a second dielectric fin; (dielectric 22) and 
wherein the gate stack further wraps the second dielectric fin. (See FIG. 15B) 

With regards to claim 29, Divrakuni discloses a method (FIGS. 1-16B) comprising: 
forming semiconductor fins (fins 30) that extend from a semiconductor substrate; (See FIG. 3B) 
forming an isolation layer (dielectric 33) that fills trenches between the semiconductor fins; (See FIGS. 4B) 
forming a first opening and a second opening (openings 31) in the isolation layer by removing a first semiconductor fin and a second semiconductor fin, respectively, of the semiconductor fins, wherein the first semiconductor fin is directly adjacent the second semiconductor fin; (See FIG. 5B) 
forming a first dielectric fin and a second dielectric fin (dielectric 22) in the first opening and a second opening, respectively; (See FIG. 6B) and 
etching back the isolation layer, such that the semiconductor fins, the first dielectric fin, and the second dielectric fin extend from the isolation layer. (See FIG. 6B) 

With regards to claim 30, Divrakuni discloses the method of claim 29, wherein the first dielectric fin and the second dielectric fin are disposed between a first set of the semiconductor fins and a second set of the semiconductor fins, (fins 30, see FIG. 6B) the method further comprising: 
after the etching back, forming a gate stack (at least gate electrode 62) that wraps the first set of the semiconductor fins, the first dielectric fin, the second dielectric fin, and the second set of the semiconductor fins; (See FIG. 15B) and 


With regards to claim 31, Divrakuni discloses the method of claim 30, further comprising forming a dielectric structure (dielectric layer 90) that separates the gate stack into a first gate over the first set of the semiconductor fins and a second gate over the second set of the semiconductor fins, wherein the dielectric structure is between the first set of the semiconductor fins and the second set of the semiconductor fins. (See FIGS. 16A and 16B, where the dielectric 90 separates the fins into 9S and 9D) 

With regards to claim 32, Divrakuni discloses the method of claim 29, wherein the etching back the isolation layer includes removing patterning layers (mask layer 37) from over the semiconductor fins.

With regards to claim 33, Divrakuni discloses the method of claim 29, wherein the forming the first opening and the second opening in the isolation layer by removing the first semiconductor fin and the second semiconductor fin, respectively, includes: 
forming a patterned mask layer (mask 37) over the isolation layer, wherein the patterned mask layer has an opening therein that exposes the first semiconductor fin and the second semiconductor fin; (See FIG> 4B) and 
etching back the first semiconductor fin and the second semiconductor fin. (See FIG. 5B) 


With regards to claim 36, Divrakuni discloses the method of claim 29, wherein the forming the semiconductor fins that extend from the semiconductor substrate includes:
 forming a patterning layer (cap structure 32) over the semiconductor substrate, wherein the patterning layer includes fin-like patterning structures having a first spacing;  (spacing between layers 32, see FIG. 1B) 
removing at least one of the fin-like patterning structures to provide a second spacing (spacing between mandrels 31) between a first one of the fin-like patterning structures and a second one of the fin-like patterning structures, wherein the second spacing is greater than the first spacing; (See Paragraph [0063], where spacing s is greater than spacing lfg) and 
after removing at least one of the fin-like patterning structures, patterning a semiconductor layer using the patterning layer, wherein the first semiconductor fin corresponds with the first one of the fin-like patterning structures and the second semiconductor fin corresponds with the second one of the fin-like patterning structures. (See FIG. 2B, where each fin 30 corresponds to each spacer 32) 

With regards to claim 37, Divrakuni discloses a method (FIGS. 1A-16B) comprising: 
forming a patterning layer (at least spacer 32) over a semiconductor layer; (semiconductor layer 30L, see FIG. 1B) 
etching the semiconductor layer using the patterning layer as an etch mask to form fin-like structures, (fins 30) wherein each of the fin-like structures includes a respective patterning layer portion disposed over a respective semiconductor layer portion; (See FIG. 2B) 
forming a first dielectric material (dielectric 33 and dielectric 20) that fills spacings between the fin-like structures; (See FIG. 4B) and 
for a subset of the fin-like structures: 


With regards to claim 38, Divrakuni discloses the method of claim 37, further comprising etching back the first dielectric material after filling the openings with the second dielectric material. (See FIG. 6B) 

With regards to claim 39, Divrakuni discloses the method of claim 38, further comprising: 
before the etching back, removing the patterning layer portions of the fin-like structures; (See FIG. 5B, where the layers 32 of the removed fins 30 are removed) and 
after the etching back, forming a gate stack (at least gate electrode 62) over the first dielectric material, wherein the gate stack wraps the semiconductor layer portions and the second dielectric material. (See FIG. 15B) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Divrakuni et al. (US 2015/0162339 A1, hereinafter Divrakuni), as applied to claim 21, and further in view of Ching et al. (US 2019/0067445 A1, hereinafter Ching)
With regards to claim 26, Divrakuni discloses the method of claim 21.
However, Divrakuni does not explicitly teach wherein the dielectric fin includes a dielectric material that includes silicon, oxygen, and carbon.
Ching teaches using silicon oxycarbide as a dielectric. (Paragraph [0022]: “The dielectric fins 108 and the dielectric block 108′ may include a dielectric material different from the isolation structure 106. For example, the dielectric fins 108 may include silicon carbide nitride (SiCN), silicon oxycarbide nitride (SiOCN), or silicon oxycarbide (SiOC) in some embodiments. Alternatively or additionally, the dielectric fins 108 may include a metal oxide.”)
It would have been one of ordinary skill in the art to modify the device of Divrakuni to use the silicon oxycarbide as taught in Ching, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that silicon oxynitride is one of a limited number of well-known dielectrics that can be substituted without experimentation.


Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Divrakuni et al. (US 2015/0162339 A1, hereinafter Divrakuni), as applied to claim 37, and further in view of Ching et al. (US 2019/0067445 A1, hereinafter Ching)
With regards to claim 40, Divrakuni discloses the method of claim 37.
However, while Divrakuni teaches wherein the first dielectric material is silicon oxide (Paragraph [0065]: “In an illustrative example, the back gate dielectric layer 20L can include silicon oxide…”), Divrakuni does not explicitly teach and the second dielectric material is silicon oxycarbide.
Ching teaches using silicon oxycarbide as a dielectric. (Paragraph [0022]: “The dielectric fins 108 and the dielectric block 108′ may include a dielectric material different from the isolation structure 106. For example, the dielectric fins 108 may include silicon carbide nitride 
It would have been one of ordinary skill in the art to modify the device of Divrakuni to use the silicon oxycarbide as taught in Ching, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that silicon oxynitride is one of a limited number of well-known dielectrics that can be substituted without experimentation.

Allowable Subject Matter
Claims 25 and 34-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812